     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.177 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    G & G CLOSED CIRCUIT EVENTS,                       Case No. 20-cv-1944-MMA (WVG)
      LLC,
12
                                        Plaintiff,       ORDER GRANTING IN PART AND
13                                                       DENYING IN PART PLAINTIFF’S
      v.                                                 MOTION FOR ATTORNEYS’ FEES
14
                                                         AND COSTS
      AMERICA ZAMORA ZARAZUA,
15
      individually and doing business as El
                                                         [Doc. No. 13]
16    Comal,
17                                    Defendant.
18
19          G & G Closed Circuit Events, LLC (“Plaintiff”) brought this action against
20    America Zamora Zarazua, individually and doing business as El Comal, (“Defendant”)
21    and alleged Defendant unlawfully “intercepted, received and published” a fight telecast at
22    Defendant’s business. Doc. No. 1 (“Compl.”) ¶¶ 20–21. Plaintiff now moves for an
23    award of attorneys’ fees and costs. See Doc. No. 13. The motion is unopposed. The
24    Court found the matter suitable for determination on the papers and without oral
25    argument pursuant to Federal Rule of Civil Procedure 78(b) and Civil Local Rule 7.1.d.1.
26    See Doc. No. 14. For the reasons set forth below, the Court GRANTS in part and
27    DENIES in part Plaintiff’s motion.
28                                         I. BACKGROUND

                                                     1
                                                                            20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.178 Page 2 of 9



 1             This action involves the prohibited broadcast of Gennady Golovkin v. Sergiy
 2    Derevyanchenko Championship Fight Program (“Program”) on October 5, 2019 at
 3    Defendant’s establishment El Comal. See Compl. ¶¶ 7, 15. Plaintiff brought four causes
 4    of action against Defendant: (1) violation of the Communications Act, 47 U.S.C. § 605;
 5    (2) violation of the Cable Television Consumer Protection and Competition Act, 47
 6    U.S.C. § 553; (3) conversion under state law; and (4) violation of the California Unfair
 7    Competition Law, Cal. Bus. & Prof. Code §§ 17200–17210. See id. ¶¶ 14–46. On May
 8    6, 2021, the Court granted Plaintiff’s motion for default judgment and awarded Plaintiff
 9    $14,000 in damages. See Doc. No. 11.
10             Pursuant to 47 U.S.C. § 605(e)(3)(B)(iii), Plaintiff now moves for an award of
11    attorneys’ fees in the amount of $2,624.50 and costs in the amount of $2,400.00. See
12    Doc. No. 13 at 3, 10.1
13                                             II. ATTORNEYS’ FEES
14    A. Legal Standard
15              “Once a party is found eligible for fees, the district court must then determine
16    what fees are reasonable.” Roberts v. City of Honolulu, 938 F.3d 1020, 1023 (9th Cir.
17    2019) (quoting Klein v. City of Laguna Beach, 810 F.3d 693, 698 (9th Cir. 2016)). In
18    order to determine the fee award, courts calculate the number of hours reasonably
19    expended on the litigation and then multiply that number by a reasonable hourly rate. See
20    Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Vargas v. Howell, 949 F.3d 1188, 1194
21    (9th Cir. 2020) (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)). The resulting
22    calculation is referred to as “the lodestar figure” and “provides an objective basis on
23    which to make an initial estimate of the value of a lawyer’s services.” Hensley, 461 U.S.
24    at 433. To determine attorneys’ fees under § 605, courts use the loadstar method. See G
25    & G Closed Cir. Events, LLC v. Parker, No. 320-cv-00801-BEN-RBB, 2021 WL
26
27
28    1
          All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                            2
                                                                                          20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.179 Page 3 of 9



 1    164998, at *2 (S.D. Cal. Jan. 19, 2021); J & J Sports Prods., Inc. v. Brummell, No. 15-
 2    cv-2601-MMA (MDD), 2016 WL 3552039, at *1 (S.D. Cal. June 29, 2016).
 3          “[T]he fee applicant bears the burden of establishing entitlement to an award and
 4    documenting the appropriate hours expended and hourly rate.” Hensley, 461 U.S. at 437.
 5    Further, the Ninth Circuit has made clear that plaintiffs requesting attorneys’ fees must
 6    demonstrate that the hourly rates requested are reasonable vis-à-vis the rates charged in
 7    “the forum in which the district court sits.” Gonzalez v. City of Maywood, 729 F.3d
 8    1196, 1205–06 (9th Cir. 2013) (quoting Prison Legal News v. Schwarzenegger, 608 F.3d
 9    446, 454 (9th Cir. 2010)); see also Jordan v. Multnomah Cnty., 815 F.2d 1258, 1261–63
10    (9th Cir. 1987) (“The fee applicant has the burden of producing satisfactory evidence, in
11    addition to the affidavits of its counsel, that the requested rates are in line with those
12    prevailing in the community for similar services of lawyers of reasonably comparable
13    skill and reputation.”).
14          Additionally, the Ninth Circuit “requires that courts reach attorneys’ fee decisions
15    by considering some or all of twelve relevant criteria set forth in Kerr v. Screen Extras
16    Guild, Inc., 526 F.2d 67 (9th Cir. 1975).” Quesada v. Thomason, 850 F.2d 537, 539 (9th
17    Cir. 1988). The Kerr factors are:
18
19          (1) the time and labor required, (2) the novelty and difficulty of the
            questions involved, (3) the skill requisite to perform the legal service
20
            properly, (4) the preclusion of other employment by the attorney due to
21          acceptance of the case, (5) the customary fee, (6) whether the fee is fixed or
            contingent, (7) time limitations imposed by the client or the circumstances,
22
            (8) the amount involved and the results obtained, (9) the experience,
23          reputation, and ability of the attorneys, (10) the “undesirability” of the case,
            (11) the nature and length of the professional relationship with the client,
24
            and (12) awards in similar cases.
25
26    Kerr, 526 F.2d at 70.
27    B. Discussion
28

                                                     3
                                                                                 20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.180 Page 4 of 9



 1          Reasonable attorneys’ fees and costs are recoverable by the prevailing party
 2    pursuant to 47 U.S.C. § 605(e)(3)(B)(iii). Because the Court has granted default
 3    judgment in Plaintiff’s favor on the Communications Act claim, see Doc. No. 11 at 5, 11,
 4    Plaintiff is eligible to request reasonable attorneys’ fees under § 605(e)(3)(B)(iii).
 5          The Court proceeds by assessing whether Plaintiff’s sought fees are reasonable.
 6    See Roberts, 938 F.3d at 1023 (quoting Klein, 810 F.3d at 698). Plaintiff seeks an
 7    attorneys’ fee award of $2,624.50. See Doc. No. 13 at 10. The sought award comprises
 8    work completed by attorney Thomas Riley (“Riley”), an unnamed research attorney, and
 9    an administrative assistant. See Riley Decl., Doc. No. 13-1 ¶¶ 5, 6, 8; Riley Decl., Exh.
10    1, Doc. No. 13-1 at 7–9. In particular, Plaintiff seeks fees for (1) 1.5 hours of work billed
11    at an hourly rate of $550.00 for Mr. Riley, (2) 4 hours of work billed at an hourly rate of
12    $300.00 for the unnamed research attorney, and (3) 5.45 hours of work billed at an hourly
13    rate of $110.00 for the administrative assistant. See Riley Decl., Doc. No. 13-1 ¶¶ 5, 6, 8;
14    Riley Decl., Exh. 1, Doc. No. 13-1 at 9.
15          1. Mr. Riley
16          As to Mr. Riley, Plaintiff demonstrates that his hourly rate of $550 is reasonable.
17    Mr. Riley explains that he is a member of good standing in the bars of three states, has
18    been practicing law for twenty-eight years, and has worked in a firm that specializes in
19    signal piracy claims since 1994. See Riley Decl., Doc. No. 13-1 ¶¶ 3–4. Mr. Riley also
20    points to a recent case in this district that found his requested hourly rate of $550
21    reasonable. See Doc. No. 13 at 7–8 (citing Parker, 2021 WL 164998, at *5). The Court
22    finds that Mr. Riley’s requested hourly rate is reasonable.
23          As to the number of hours expended, Mr. Riley provides a billing statement
24    outlining the time expended on each task in this case. See Riley Decl., Exh. 1, Doc. No.
25    13-1 at 7–9. In this action, Mr. Riley worked 1.5 hours. In his accompanying
26    declaration, Mr. Riley explains that “[b]illable hours for legal services rendered are
27    reconstructed by way of a thorough review of the files themselves.” See Riley Decl.,
28    Doc. No. 13-1 ¶ 7 (emphasis added). Thus, the “reconstructed” billing records are not

                                                    4
                                                                                20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.181 Page 5 of 9



 1    contemporaneous. This appears to be Mr. Riley’s standard practice. See Parker, 2021
 2    WL 164998, at *7; J & J Sports Prods., Inc. v. Barajas, No. 1:15-cv-01354-DAD-JLT,
 3    2017 WL 469343, at *3 (E.D. Cal. Feb. 2, 2017). Noncontemporaneous billing records
 4    are inherently less reliable and more likely to be inaccurate. See Parker, 2021 WL
 5    164998, at *7; J & J Sports Prods. Inc. v. Cervantes, No. 1:16-cv-00485-DAD-JLT, 2019
 6    WL 935387, at *4 (E.D. Cal. Feb. 26, 2019). Courts may reduce the awardable hours
 7    where an attorney fails to keep contemporaneous billing records. See Hensley, 461 U.S.
 8    at 438 n.13 (“In addition, the District Court properly considered the reasonableness of the
 9    hours expended, and reduced the hours of one attorney by thirty percent to account for his
10    inexperience and failure to keep contemporaneous time records.”). Although Mr. Riley’s
11    billed hours and tasks do not appear to be unnecessary, excessive, or unreasonable, the
12    noncontemporaneous billing records are inherently more likely to be inaccurate. The
13    Court finds that a small 10% reduction of the Mr. Riley’s total hours is appropriate to
14    mitigate against the risks associated with noncontemporaneous billing. Thus, of the 1.5
15    hours billed by Mr. Riley, the number of hours reasonably expended by him is 1.35.
16           Accordingly, the Court finds that Mr. Riley has demonstrated that he is entitled to
17    a reasonably hourly rate of $550.00 and 1.35 hours reasonably expended—for a total of
18    $742.50 in attorneys’ fees.2
19           2. Research Attorney
20           As to the “research attorney” referenced in Mr. Riley’s declaration and
21    accompanying billing statement, the Court finds that Plaintiff has not met its burden to
22    prove that the $300 hourly rate is reasonable. Mr. Riley states that the research attorney
23
24
25
      2
26      In coming to this determination, the Court took the Kerr factors into consideration: the minimal time
      and labor required, the straightforward nature of the issues presented in this action, the fact that Mr.
27    Riley was not precluded from taking other employment, Mr. Riley’s customary fee, the lack of time
      limitations imposed by the client, the $14,000.00 award obtained, Mr. Riley’s experience, the lack of an
28    “undesirability” issue, and similar approaches in other cases. See Doc. No. 13 at 5–6.

                                                          5
                                                                                        20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.182 Page 6 of 9



 1    has assisted him for over ten years and is a member in good standing in the bars of two
 2    states and Washington, D.C. See Riley Decl., Doc. No. 13-1 ¶ 3.
 3          However, the research attorney is not given a name, and there is no supporting
 4    information that demonstrates that his $300 hourly rate is reasonable in this forum.
 5    Because Plaintiff fails to meet its burden to prove that the $300 hourly rate is reasonable,
 6    the Court finds that Plaintiff is not entitled to an award of attorneys’ fees requested for
 7    the unnamed “research attorney.” See Rutherford v. Cam-Mar Growers, No. 19-cv-1864-
 8    MMA (AHG) (S.D. Cal. Apr. 4, 2020), ECF No. 13 at 10–11 (finding that the plaintiff
 9    failed to meet his burden to show that the hourly rate was reasonable for an unnamed
10    “associate attorney” that lacked other specifics on her or his experience); Munson v.
11    Murad, No. 17-cv-2499-MMA (BGS) (S.D. Cal. June 26, 2018), ECF No. 18 at 8
12    (finding that the plaintiff failed to meet his burden to show reasonable hourly rates for
13    attorneys that were not given full names and failed to demonstrate that the hourly rates
14    were reasonable in the forum); see also Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152,
15    1160 (9th Cir. 2018) (“In a case in which a defendant fails to appear or otherwise defend
16    itself, however, the burden of scrutinizing an attorney’s fee request—like other
17    burdens—necessarily shifts to the court.”).
18          3. Administrative Assistant
19          As to the “administrative assistant,” courts in this circuit have routinely “declined
20    to award fees for clerical work by administrative assistants, particularly where there is a
21    lack of specificity in such billing by administrative assistants and the billing is
22    duplicative of attorney time.” Cervantes, 2019 WL 935387, at *4 (providing a list of
23    example cases). Certain tasks—such as “filing, transcript, and document organization”—
24    are clerical and should be absorbed into a firm’s overhead rather than billed at a set rate.
25    See Nadarajah v. Holder, 569 F.3d 906, 921 (9th Cir. 2009); see also Neil v. Comm’r of
26    Soc. Sec., 495 F. App’x 845, 847 (9th Cir. 2012) (“We find that the district court did not
27    abuse its discretion in declining to award [the plaintiff’s] attorney’s fees for purely
28    clerical tasks such as filing documents and preparing and serving summons.”); cf.

                                                     6
                                                                                 20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.183 Page 7 of 9



 1    Missouri v. Jenkins by Agyei, 491 U.S. 274, 288 n.10 (1989) (“Of course, purely clerical
 2    or secretarial tasks should not be billed at a paralegal rate, regardless of who performs
 3    them.”). Moreover, courts have “cautioned Mr. Riley regarding billing of clerical work
 4    using administrative assistants, lack of specificity in such billing by administrative
 5    assistants, and duplicative billing by Mr. Riley and his administrative assistant in the
 6    past.” J&J Sports Prods., Inc. v. Marini, No. 1:16-cv-0477-AWI-JLT, 2018 WL
 7    2155710, at *2 (E.D. Cal. May 10, 2018) (first citing J & J Sports Prods., Inc. v. Corona,
 8    No. 1:12-cv-01844-LJO, 2014 WL 1513426, at *2 (E.D. Cal. Apr. 16, 2014), report and
 9    recommendation adopted, No. 1:12-cv-01844-AWI, 2014 WL 1767691 (E.D. Cal. May
10    2, 2014); and then citing J & J Sports Prods., Inc. v. Pagliaro, No. 1:12-cv-1507-LJO-
11    SAB, 2014 WL 7140605, at *2 (E.D. Cal. Dec. 12, 2014)).
12          As in other cases where Mr. Riley has sought to collect fees for work performed by
13    administrative assistants, “the use of block billing makes it unclear how much time the
14    administrative assistant spent on ‘preparation’ versus ‘filing and service’ of documents,
15    and many of the billings for attorney Riley and his administrative assistant appear to be
16    identical.” Cervantes, 2019 WL 935387, at *4; see Riley Decl., Exh. 1, Doc. No. 13-1 at
17    7–8 (billing for “preparation, filing, and service”; “review and filing”; and “filing and
18    service” in blocks). Moreover, this oversight is compounded by the lack of
19    contemporaneous billing records. See Riley Decl., Doc. No. 13-1 ¶ 7 (“Billable hours for
20    legal services rendered are reconstructed by way of a thorough review of the files
21    themselves.” (emphasis added)); Parker, 2021 WL 164998, at *7 (finding that Mr.
22    Riley’s failure to track time contemporaneously makes the billing records “more likely to
23    be inaccurate”). Given the continued problematic practices that multiple courts have
24    highlighted, this Court additionally declines to award fees for tasks completed by the
25    unnamed administrative assistant.
26    C. Conclusion
27          Accordingly, the Court awards Plaintiff attorneys’ fees in the amount of $742.50.
28                                             III. COSTS

                                                    7
                                                                               20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.184 Page 8 of 9



 1          In addition to reasonable attorneys’ fees, § 605 states that the court “shall direct the
 2    recovery of full costs . . . to an aggrieved party who prevails.” 47 U.S.C.
 3    § 605(e)(3)(B)(iii). Here, Plaintiff seeks a costs award of $2,400.00. See Doc. No. 13 at
 4    10. In particular, Plaintiff seeks costs associated with three pre-filing investigative fees
 5    of $650.00 each, the complaint filing fee of $400.00, and the service of process fee of
 6    $50.00. See Riley Decl., Exh. 1, Doc. No. 13-1 at 9. Plaintiff provides invoices for the
 7    investigative and service of process expenses. See Riley Decl., Exhs. 2–3, Doc. No. 13-1
 8    at 11–13, 15.
 9          The Court awards Plaintiff costs for reimbursement of the $400.00 filing fee. See
10    Parker, 2021 WL 164998, at *9; Brummell, 2016 WL 3552039, at *2. The Court also
11    awards Plaintiff costs for the $50.00 service of process fee. See Cervantes, 2019 WL
12    935387, at *5; G & G Closed Cir. Events, LLC v. Aguilar, No. 18-cv-465 JM (BGS),
13    2018 WL 6445883, at *3 (S.D. Cal. Dec. 10, 2018); see also CivLR 54.1.b.1.
14          However, the Court declines to award Plaintiff’s request for pre-filing investigative
15    fees. This Court has previously declined to award costs for pre-filing investigation fees.
16    See Brummell, 2016 WL 3552039, at *2; see also Aguilar, 2018 WL 6445883, at *3;
17    Langer v. Murad Enterprises, LLC, No. 20-cv-34-MMA (BLM) (S.D. Cal. June 6, 2020),
18    ECF No. 15 at 12 n.3. Plaintiff acknowledges that there is a split amongst the district
19    courts on this issue. See Doc. No. 13 at 10; see also Parker, 2021 WL 164998, at *9
20    (noting the split on this issue but ultimately declining to award investigator fees);
21    Barajas, 2017 WL 469343, at *5 (same). The Court declines to depart from its previous
22    determination that pre-filing investigative fees are not recoverable costs.
23          Additionally, the amount of the sought investigation fees is questionable. Plaintiff
24    seeks costs for three separate investigation invoices with fees of $650.00 for each. See
25    Riley Decl., Exh. 1, Doc. No. 13-1 at 9; Riley Decl., Exh. 2, Doc. No. 13-1 at 11–13.
26    The attached invoices reflect that Mr. Riley’s firm paid the invoices to three separate
27    investigative entities for the same Program at the same establishment on the same date.
28    See Riley Decl., Exhs. 2, Doc. No. 13-1 at 11–13. Mr. Riley does not explain why three

                                                    8
                                                                                20-cv-1944-MMA (WVG)
     Case 3:20-cv-01944-MMA-WVG Document 16 Filed 08/02/21 PageID.185 Page 9 of 9



 1    separate investigators were required and thus fails to show why the duplicative expenses
 2    are reasonable. There is also no information detailing what the investigative services
 3    provided or the investigators’ qualifications. See Parker, 2021 WL 164998, at *9;
 4    Cervantes, 2019 WL 935387, at *5.
 5          Accordingly, the Court awards costs in the amount of $450.00 for reimbursement
 6    of the filing fee and service of process fee.
 7                                          IV. CONCLUSION
 8          For the foregoing reasons, the Court GRANTS in part and DENIES in part
 9    Plaintiff’s motion for attorneys’ fees and costs. The Court AWARDS Plaintiff attorneys’
10    fees in the amount of $742.50 and costs in the amount of $450.00.
11          IT IS SO ORDERED.
12
13    Dated: August 2, 2021
14                                                    _____________________________
15                                                    Hon. Michael M. Anello
16                                                    United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                      9
                                                                               20-cv-1944-MMA (WVG)
